Filed 6/21/13 P. v. Curtis CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sutter)
                                                            ----



THE PEOPLE,                                                                                  C071715

                   Plaintiff and Respondent,                                             (Super. Ct. Nos.
                                                                                          CRF-02-2410,
         v.                                                                               CRF-02-2780,
                                                                                          CRF-02-2892)
CHERRIE LYNN CURTIS,

                   Defendant and Appellant.




         Defendant Cherrie Lynn Curtis was committed to the state mental hospital
pursuant to Penal Code section 10261 in 2003 after the trial court found her not guilty by
reason of insanity to the criminal charges of five counts of resisting an officer by force (§
69), two counts of misdemeanor battery (§ 242), and one count of brandishing a deadly
weapon, a misdemeanor (§ 417, subd. (a)(1)).




1        Undesignated statutory references are to the Penal Code.

                                                             1
       On August 30, 2011, the People filed a petition to extend defendant‟s commitment
pursuant to section 1026.5. Following a court trial, the trial court granted the motion and
continued defendant‟s commitment to the state mental hospital.
       We appointed counsel to represent appellant on appeal. Counsel filed an opening
brief setting forth the facts of the case, raising no issues, and requesting this court review
the record and determine whether there are any arguable issues on appeal. (See People v.
Wende (1979) 25 Cal.3d 436 (Wende).) Appellant was advised by counsel of the right to
file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days elapsed, and we received no communication from appellant.
       If appointed counsel in a criminal defendant‟s first appeal finds no arguable issues,
then the appellate court must independently review the record. (Wende, supra, 25 Cal.3d
at p. 441.) While Wende review is mandated in a defendant‟s first appeal from a criminal
conviction, it has not been applied to appeals from other proceedings. Wende review
does not apply to appeals from dependency proceedings (In re Sade C. (1996) 13 Cal.4th
952, 959), Lanterman-Petris-Short Act conservatorship appeals (Conservatorship of Ben
C. (2007) 40 Cal.4th 529, 537), civil commitments under the Mentally Disordered
Offender Act (People v. Taylor (2008) 160 Cal.App.4th 304, 308), and a petition for
restoration of competency (§ 1026.2) for a person committed pursuant to a verdict of not
guilty by reason of insanity (People v. Dobson (2008) 161 Cal.App.4th 1422, 1425
(Dobson)).
       In Dobson, the Court of Appeal noted that “[s]ection 1026 et seq. set forth
numerous procedural and substantive safeguards before a criminal defendant may be
committed to a state hospital pursuant to a plea of not guilty by reason of insanity.”
(Dobson, supra, 161 Cal.App.4th at p. 1430.) In addition, “[a] successful insanity plea
relieves the defendant of all criminal responsibility,” and commitment pursuant to an
insanity plea “ „is for the purpose of treatment, not punishment. [Citation.]‟ [Citation.]”
(Id. at p. 1432.) Since the hearing on a petition to restore sanity was essentially civil in

                                              2
nature, the section 1206.2 hearing promoted both public and private interests, and the
insanity acquittee is accorded substantial procedural safeguards at the hearing, Wende
review was not necessary on the appeal from an unsuccessful petition. (Dobson, supra,
at pp. 1436-1438.)
       A person found not guilty by reason of insanity may be confined in a mental
institution no longer than the maximum state prison term for the underlying offense. (§
1026.5, subd. (a); see People v. Haynie (2004) 116 Cal.App.4th 1224, 1226.) The People
may petition the trial court to extend the period of commitment pursuant to section
1026.5 where the defendant has committed a felony and “by reason of a mental disease,
defect, or disorder represents a substantial danger of physical harm to others.” (§ 1026.5,
subd. (b)(1).) At this hearing, the defendant has a right to appointed counsel, a jury trial,
and the People must prove beyond a reasonable doubt the person is mentally ill and a
physical danger to others. (§ 1026.5, subd. (b).) If granted, a petition extends the
commitment for an additional two years. (§ 1026.5, subd. (b)(8).) The “proceedings to
extend commitments under section 1026.5 are essentially civil in nature, for which the
purpose is treatment and not punishment, even though they include many constitutional
protections relating to criminal proceedings. [Citations.]” (Dobson, supra, 161
Cal.App.4th at p. 1435; see also People v. Superior Court (Williams) (1991) 233
Cal.App.3d 477, 485 [“An individual subject to recommitment proceedings „is not
threatened with penal treatment. He has had his criminal trial and been adjudicated not
guilty by reason of insanity. The only remaining issue is how long he must remain
committed to a state hospital for treatment.‟ [Citation.] No criminal adjudication is
involved”].)
       Like the defendant in Dobson, the acceptance of defendant‟s not guilty by reason
of insanity plea relieved her of criminal liability for her actions. Like the proceedings in
Dobson, recommitment proceedings serve both private and public interests by protecting
defendant and society from her potential danger. (Dobson, supra, 161 Cal.App.4th at pp.

                                              3
1435-1436.) For the purposes of Wende review, recommitment proceedings are
procedurally indistinguishable from the proceedings in Dobson -- both are essentially
civil proceedings in which the defendant is accorded substantial protections. Agreeing
with the reasoning in Dobson, we therefore find that Wende review is not appropriate in
appeals from a successful petition to extend an insanity acquittee‟s commitment pursuant
to section 1026.5
       Appointed appellate counsel having found no arguable issues and appellant having
not filed a supplemental brief, dismissal is appropriate.
                                        DISPOSITION
       The appeal is dismissed.



                                                    NICHOLSON       , J.



We concur:



      BLEASE           , Acting P. J.



      MAURO           , J.




                                              4